Citation Nr: 0830039	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994 and from March 1995 to May 1998.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 rating decision 
of the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2006, the Board remanded 
the case for further development.


FINDING OF FACT

The evidence of record shows the veteran's service connected 
lumbosacral strain is characterized by some reduction in his 
range of motion and pain.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 
10 percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5295 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the March 
2002 letter to the veteran specifically notified him of the 
substance of the VCAA including the types of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), this letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

Thereafter, the veteran received a development notice in 
August 2006, which provided generalized notice as to the 
disability rating and effective date elements of a claim; and 
he received re-adjudication of his claim for increase in a 
March 2008 Supplemental Statement of the Case.  See also 
Dingess v. Nicholson, 19 Vet. App. 273 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 115-121 (2004).

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
to notify the claimant that, in order to substantiate a claim 
for increase: (1) claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;  
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the August 2006 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening and provide with examples of the types of medical 
and lay evidence that are relevant to establishing 
entitlement to increased compensation.  Specifically, the 
letter asks that the veteran provide or alert the VA to the 
existence of any evidence that his service connected 
disability has increased in severity and suggested the 
following examples:

*	Information about the on-going treatment 
records, including VA or other Federal treatment 
records, you have not previously told us about;
*	Recent Social Security determinations;
*	Statements from employers as to job performance, 
lost time, or other information regarding how 
your condition(s) affect your ability at work; 
or
*	Statements discussing your disability symptoms 
form people who have witnessed how they affect 
you.

Nevertheless, the August 2006 VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889 (Fed. Cir. 2007).

In this context, the veteran and his representative's actions 
are indicative of actual knowledge given that they provided 
specific information concerning the veteran's disabling 
manifestations during the course of the appeal.  
Specifically, the veteran and his representative provided 
statements and treatment records, which discussed his 
service-connected disability in terms of relevant 
symptomatology and the effects on his employment and daily 
living.  (See, Statement in Support of Claim, dated February 
2002; Notice of Disagreement, dated March 2003; VA Form 9, 
dated December 2003; Statement in Lieu of 646, dated July 
2004; Appellant's Briefs, dated June 2006 and July 2008).  
The October 2003 statement of the case (SOC) sets forth the 
former rating criteria applicable to the lumbosacral claim at 
the time of the December 2002 rating decision, including the 
specific findings that would demonstrate a worsening 
condition, such as muscle spasm on extreme forward bending, 
necessary for an increased rating.  Moreover, in its remand, 
the Board observed that the rating criteria for lumbosacral 
strain had been amended in September 2003 and asked the RO to 
schedule the veteran for a VA examination that would address 
the revised criteria, which was conducted in February 2008.  
The RO furnished a March 2008 supplemental statement of the 
case (SSOC) that set forth the revised rating criteria for 
spinal disorders, to which the veteran's representative 
responded when he submitted the Appellant's Brief in July 
2008.  Hence, all of these factors, combined, demonstrate 
actual knowledge of what was necessary to substantiate the 
claim, as well as a reasonable understanding of what was 
needed to substantiate the claims for increase; and as such, 
VA's notice deficiency in this regard is deemed non-
prejudicial.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private and VA medical reports, and 
statements from the veteran addressing the severity of his 
service-connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

During the pendency of this appeal, the Rating Schedule has 
been revised with respect to evaluating disabilities of the 
spine.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, DC 5293 (as in effect through 
September 22, 2002).  Additionally, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the March 2008 SSOC.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. § 
4.71a, DCs 5235 through 5243, with DC 5243 as the new code 
for intervertebral disc syndrome (IDS).  The Board will 
therefore evaluate his disability under both the former and 
current standards, keeping in mind the revised criteria may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2007); VAOPGCPREC. 3-2000 (April 10, 2000); 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g); VAOGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Under former DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion and 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).

The revised criteria, effective September 26, 2003, created a 
general rating formula for diseases and injuries of the spine 
which provides that with or without symptoms such as pain, 
stiffness, or aching, the following ratings will apply:

*	A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.
*	A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.
*	A 40 percent rating is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.
*	A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
*	A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2007).

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
The normal range of motion for each component of spinal 
motion provided in the diagnostic codes is the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2) (2007).

Under the version of DC 5293, in affect prior to September 
23, 2002, mild IDS is rated 10 percent disabling, moderate 
IDS with recurrent attacks is rated 20 percent disabling, 
severe IDS characterized by recurring attacks with 
intermittent relief is rated 40 percent disabling, and 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief is rated 60 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

The current diagnostic code for IDS is DC 5243, which allows 
for evaluation either under the general rating for diseases 
and injuries of the spine or under the formula for rating 
intervetebral disc syndrome based on incapacitating episodes.  
According to this formula, IDS with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
rating.  IDS with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent rating.  IDS 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrants a 40 percent rating.  IDS with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrants a 60 percent rating.  38 C.F.R. § 
4.71a, DC 5243 (2007).  

An "incapacitating episode" is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note (1) (2007).

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).

Analysis

In an August 1999 rating decision, the veteran was granted 
service connection for lumbosacral, evaluated as 10 percent 
disabling, with an effect date of May, 19, 1998, under 38 
C.F.R. § 4.71a (1998).  In February 2002, the veteran filed a 
claim for an increased rating for his service connected 
lumbosacral strain.

Private medical records from May 2002 describe the veteran's 
disability as:

Posture of the veteran is normal.  Gait is normal.  
The patient has no limitation of function of 
standing or walking.  Examination of the lumbar 
spine reveals no painful motion.  No tenderness is 
noted.  Straight leg raise test is negative.  
Active range of motion with flexion is limited to 
85 degrees, extension 35 degrees, right lateral 40 
degrees, left lateral rotation 40 degrees, left 
lateral bending 40 degrees, right rotation 35 
degrees, left rotation 35 degrees with no pain 
noted.  Range of motion of the lumbar spine is 
additionally limited by pain.

This shows a reduction in the range of motion by 10 degrees 
with regard to forward flexion.  The other findings are 
within the normal range.  See Plate V, 38 C.F.R. § 4.71a 
(2007).

Under the former DC 5292, this 10 degree reduction in range 
of motion with no limitation in extension, rotation, or 
lateral flexion would not meet the requirement for a 20 
percent evaluation because a 10 degree reduction in forward 
flexion alone is insufficient to show "moderate limitation 
of motion."  38 C.F.R. § 4.71a, DC 5292 (2002).  Likewise, 
under former DC 5295, his lumbosacral strain does not meet 
the criteria for a 20 percent evaluation because there is no 
muscle spasm on extreme forward bending, and no unilateral 
loss of lateral spine motion in the standing position.  38 
C.F.R. § 4.71a, DC 5295 (2002).  There was no mention of IDS 
in this examination.

Since this examination was preformed before September 26, 
2003, these findings will not be evaluated based on the 
revised criteria that were put into place on that date.

Pursuant to the Board remand in July 2006, the veteran was 
scheduled for a VA medical examination.  The February 2008 VA 
examination notes:

There was some tenderness of the paraspinous 
muscles on the left side at the L4-5 area and over 
the buttocks.  There was minimal or no tenderness 
on the right side.  Range of motion, flexion 70 
degrees with left-sided back pain, extension 25 
degrees pain free, lateral bend left and right 30 
degrees non-tender, rotation left and right 30 
degrees non-tender.  Repetitive motion of the 
lumbar spine was done and he noted some left-sided 
low back pain with maximum flexion on each cycle.  
There was no loss of motion, fatigability, or 
incoordination.

This shows a reduction in the range of motion by 20 degrees 
with regard to forward flexion and 5 degrees with regard to 
extension.  The other findings are within the normal range.  
See Plate V, 38 C.F.R. § 4.71a (2007).  The combined range of 
motion is 215 degrees.  See Note (2), 38 C.F.R. § 4.71a 
(2007).

Under the former DC 5292, a 20 degree reduction in forward 
flexion and a 5 degree reduction in extension still would not 
meet the requirement for a 20 percent evaluation because a 25 
degree decrease in the veteran's combined range of motion is 
insufficient to show "moderate limitation of motion."  38 
C.F.R. § 4.71a, DC 5292 (2002).  Likewise, under former DC 
5295, his lumbosacral strain does not meet the criteria for a 
20 percent evaluation because there is no muscle spasm on 
extreme forward bending, and no unilateral loss of lateral 
spine motion in the standing position.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Under the current diagnostic codes, a 20 percent rating is 
not warranted.  Forward flexion of the thoracolumbar spine 
does not fall within the 30 to 60 degree range; nor is the 
combined range of motion less than 120 degrees.  The examiner 
further noted, "[the veteran's] gait is normal with no 
ambulatory aids."  Again, no finding of IDS was made, so DC 
5293, in applicable.  38 C.F.R. § 4.71a, DC 5293 (2002).

The veteran "has not been on physician prescribed bedrest."  
As such, the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, and the formula for rating 
intervetebral disc syndrome based on incapacitating episodes 
in the current DC 5243 are inapplicable.

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The examiner noted "Repetitive motion of 
the lumbar spine was done and he noted some left-sided low 
back pain with maximum flexion on each cycle.  There was no 
loss of motion, fatigability, or incoordination."  
Therefore, although the Board acknowledges the VA examiner's 
comment that the veteran's lumbosacral sprain "caus[es] him 
pain with minimal activities and prohibit[s] any sports 
activities," these findings do not warrant an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007).

The Board has considered all potentially applicable 
diagnostic codes to determine whether the veteran warrants a 
disability rating higher than 10 percent.  The Board 
emphasizes that the Schedule for Rating Disabilities is based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.1 (2007).  As the evidence of record does 
not document that this case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, has the veteran's disability warranted an evaluation 
above 10 percent and therefore it is unnecessary to consider 
staged ratings.  Hart, supra.


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated at 10 percent disabling, is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


